As filed with the Securities and Exchange Commission on August 14, 2015 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22509 LoCorr Investment Trust (Exact name of registrant as specified in charter) 261 School Avenue, 4th Floor Excelsior, MN 55331 (Address of principal executive offices) (Zip code) CT Corporation System 1300 East Ninth Street Cleveland, OH 44114 (Name and address of agent for service) Registrant's telephone number, including area code: 952.767.2920 Date of fiscal year end: December 31 Date of reporting period: July 1, 2014 - June 30, 2015 Item 1. Proxy Voting Record. The LoCorr Managed Futures Strategy Fund held no voting securities during the reporting period and did not vote any securities or have any securities that were subject to a vote during the reporting period. Item 1. Proxy Voting Record. The LoCorr Long/Short Commodities Strategy Fund held no voting securities during the reporting period and did not vote any securities or have any securities that were subject to a vote during the reporting period. Item 1. Proxy Voting Record. The LoCorr Market Trend Fund held no voting securities during the reporting period and did not vote any securities or have any securities that were subject to a vote during the reporting period. Item 1. Proxy Voting Record. LoCorr Long/Short Equity Fund Proxy Voting Record for the period from July 1, 2014 through June 30, 2015: LoCorr Long/Short Equity Fund Sub-Adviser:Billings Capital Management, LLC Proxy Voting for LEQIX through June 30, 2015: Exchange Shareholder Who Proposed How the For or Against Security Name Ticker Cusip Meeting Date Matter Voted On matter Vote Cast On Fund Voted Management Nexstar Broadcasting Group, Inc NXST 65336K103 6/11/2015 ELECTION OF DIRECTORS Issuer 5/20/2015 For all nominees For TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT Issuer 5/20/2015 For For REGISTERED PUBLIC ACCOUNTING FIRM FOR THEFISCAL YEAR ENDING DECEMBER 31, 2015. APPROVAL, BY NON-BINDING VOTE, OF EXECUTIVE COMPENSATION. Issuer 5/20/2015 For For TO APPROVE THE 2015 LONG-TERM EQUITY INCENTIVE PLAN. Issuer 5/20/2015 For For General Motors Company GM 37045V100 6/9/2015 ELECTION OF DIRECTORS Issuer 5/4/2015 For all nominees For RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS GM'S INDEPENDENT Issuer 5/4/2015 For For REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Issuer 5/4/2015 For For INDEPENDENT BOARD CHAIRMAN Issuer 5/4/2015 Against Against CUMULATIVE VOTING Issuer 5/4/2015 Against Against Sinclair Broadcasting Group, Inc SBGI 6/4/2015 ELECTION OF DIRECTORS Issuer 5/4/2015 For all nominees For RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT Issuer 5/4/2015 For For REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2015. Diamond Resorts International, Inc DRII 25272T104 5/19/2015 ELECTION OF DIRECTORS Issuer 4/24/2015 For all nominees For PROPOSAL TO APPROVE THE DIAMOND RESORTS INTERNATIONAL, INC. 2015 Issuer 4/24/2015 For For EQUITY INCENTIVE COMPENSATION PLAN. PROPOSAL TO APPROVE THE DIAMOND RESORTS INTERNATIONAL, INC. BONUS Issuer 4/24/2015 For For COMPENSATION PLAN. PROPOSAL TO RECOMMEND, BY ADVISORY VOTE, THE FREQUENCY OF FUTURE Issuer 4/24/2015 1 Year 1 Year ADVISORY VOTES REGARDING EXECUTIVE COMPENSATION. PROPOSAL TO RATIFY THE APPOINTMENT BY THE BOARD OF DIRECTORS OF INDEPENDENT REGISTERED Issuer 4/24/2015 For For PUBLIC ACCOUNTING FIRM BDO USA, LLP AS THE INDEPENDENT AUDITORS OF THE COMPANY'S FINANCIAL STATEMENTS FOR THE YEAR ENDING DECEMBER 31, 2015. JPMorgan Chase & Co JPM 46625H100 5/19/2015 ELECTION OF DIRECTORS Issuer 4/22/2015 For all nominees For ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION Issuer 4/22/2015 For For RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Issuer 4/22/2015 For For APPROVAL OF AMENDMENT TO LONG-TERM INCENTIVE PLAN Issuer 4/22/2015 For For INDEPENDENT BOARD CHAIRMAN - REQUIRE AN INDEPENDENT CHAIR Issuer 4/22/2015 Against Against LOBBYING - REPORT ON POLICIES, PROCEDURES AND EXPENDITURES Issuer 4/22/2015 Against Against SPECIAL SHAREOWNER MEETINGS - REDUCE OWNERSHIP THRESHOLD FROM 20% TO 10% Issuer 4/22/2015 Against Against HOW VOTES ARE COUNTED - COUNT VOTES USING ONLY FOR AND AGAINST Issuer 4/22/2015 Against Against ACCELERATED VESTING PROVISIONS - REPORT NAMES OF SENIOR EXECUTIVES AND VALUE Issuer 4/22/2015 Against Against OF EQUITY AWARDS THAT WOULD VEST IF THEY RESIGN TO ENTER GOVERNMENT SERVICE CLAWBACK DISCLOSURE POLICY - DISCLOSE WHETHER THE FIRM RECOUPED ANY INCENTIVE Issuer 4/22/2015 Against Against COMPENSATION FROM SENIOR EXECUTIVES Tenneco Inc TEN 5/13/2015 ELECTION OF DIRECTORS Issuer 4/20/2015 For all nominees For APPROVE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT Issuer 4/20/2015 For For PUBLIC ACCOUNTANTS FOR 2015. APPROVE EXECUTIVE COMPENSATION IN AN ADVISORY VOTE. Issuer 4/20/2015 For For CREDIT ACCEPTANCE CORPORATION CACC 5/14/2015 ELECTION OF DIRECTORS Issuer 4/6/2015 For all nominees For ADVISORY VOTE ON EXECUTIVE COMPENSATION. Issuer 4/6/2015 For For RATIFICATION OF THE SELECTION OF GRANT THORNTON LLP AS CREDIT ACCEPTANCE CORPORATION'S Issuer 4/6/2015 For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. WELLS FARGO & COMPANY WFC 4/28/2015 ELECTION OF DIRECTORS Issuer 3/23/2015 For all nominees For VOTE ON AN ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Issuer 3/23/2015 For For RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED Issuer 3/23/2015 For For PUBLIC ACCOUNTING FIRM FOR 2015. ADOPT A POLICY TO REQUIRE AN INDEPENDENT CHAIRMAN. Issuer 3/23/2015 Against Against PROVIDE A REPORT ON THE COMPANY'S LOBBYING POLICIES AND PRACTICES. Issuer 3/23/2015 Against Against MEDIA GENERAL, INC. MEG 58441K100 4/23/2015 ELECTION OF DIRECTORS Issuer 3/19/2015 For all nominees For THE MEDIA GENERAL, INC. AMENDED AND RESTATED LONG-TERM INCENTIVE PLAN. Issuer 3/19/2015 For For THE MEDIA GENERAL, INC. EMPLOYEE STOCK PURCHASE PLAN. Issuer 3/19/2015 For For THE BOARD'S ADVISORY VOTE ON EXECUTIVE COMPENSATION. Issuer 3/19/2015 For For FRANKLIN RESOURCES, INC. BEN 3/11/2015 ELECTION OF DIRECTORS Issuer 2/5/2015 For all nominees For TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT Issuer 2/5/2015 For For REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2015. TO SUBMIT FOR RE-APPROVAL THE MATERIAL TERMS OF THE PERFORMANCE GOALS Issuer 2/5/2015 For For INCLUDED IN THE COMPANY'S 2 COMPLYING WITH THE REQUIREMENTS OF SECTION 162(M) OF THE INTERNAL REVENUE CODE. MEDIA GENERAL, INC. MEG 10/6/2014 APPROVAL OF THE ISSUANCE OF SHARES OF NEW MEDIA GENERAL COMMON STOCK IN Issuer 9/17/2014 For For CONNECTION WITH THE COMBINATION OF MEDIA GENERAL AND LIN MEDIA LLC. APPROVAL TO AMEND AND RESTATE THE ARTICLES OF INCORPORATION OF MEDIA GENERAL Issuer 9/17/2014 For For TO PROVIDE FOR CERTAIN GOVERNANCE ARRANGEMENTS OF MEDIA GENERAL (AND THE COMBINED COMPANY FOLLOWING THE COMBINATION OF MEDIA GENERAL AND LIN MEDIA LLC). DIRECTV DTV 25490A309 9/25/2014 ADOPT THE AGREEMENT AND PLAN OF MERGER, DATED AS OF MAY 18, 2014, AS IT MAY BE Issuer 9/2/2014 For For AMENDED FROM TIME TO TIME, BY AND AMONG DIRECTV, A DELAWARE CORPORATION, AT&T INC., A DELAWARE CORPORATION, AND STEAM MERGER SUB LLC, A DELAWARE LIMITED LIABILITY COMPANY AND A WHOLLY OWNED SUBSIDIARY OF AT&T INC. (THE "MERGER AGREEMENT"). APPROVE, BY NON-BINDING, ADVISORY VOTE, CERTAIN COMPENSATION ARRANGEMENTS FOR Issuer 9/2/2014 For For DIRECTV'S NAMED EXECUTIVE OFFICERS IN CONNECTION WITH THE MERGER CONTEMPLATED BY THE MERGER AGREEMENT. APPROVE ADJOURNMENTS OF THE SPECIAL MEETING, IF NECESSARY OR APPROPRIATE, Issuer 9/2/2014 For For TO SOLICIT ADDITIONAL PROXIES IF THERE ARE INSUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO ADOPT THE MERGER AGREEMENT. MEDIA GENERAL, INC. MEG 8/20/2014 APPROVAL OF THE ISSUANCE OF SHARES OF NEW MEDIA GENERAL COMMON STOCK IN CONNECTION Issuer 7/31/2014 For For WITH THE COMBINATION OF MEDIA GENERAL AND LIN MEDIA LLC. APPROVAL TO AMEND AND RESTATE THE ARTICLES OF INCORPORATION OF MEDIA GENERAL Issuer 7/31/2014 For For TO PROVIDE FOR CERTAIN GOVERNANCE ARRANGEMENTS OF MEDIA GENERAL (AND THE COMBINED COMPANY FOLLOWING THE COMBINATION OF MEDIA GENERAL AND LIN MEDIA LLC). Item 1. Proxy Voting Record. LoCorr Spectrum Income Fund Proxy Voting Record for the period from July 1, 2014 through June 30, 2015: LoCorr Spectrum Income Fund Sub-Adviser:Trust & Fiduciary Management Services, Inc. Proxy Voting for LSPIX through June 30, 2015: Exchange Shareholder Who Proposed How the For or Against Security Name Ticker Cusip Meeting Date Matter Voted On matter Vote Cast On Fund Voted Management Nuveen Preferred Income Oppt Fd JPC 67073B106 8/5/2014 Electon of directors Issuer 7/31/2014 For all nominees For Approve new investment management agreement between fund and Nuveen Fund Advisors Issuer 7/31/2014 For For LLC, the fund's investment adviser Approve a new sub-advisory agreement between Nuveen Fund Advisors and Nuveen Asset Issuer 7/31/2014 For For Management, LLC Approve new sub-advisory agreement between Nuveen Fund Advisors and NWQ Investment Issuer 7/31/2014 For For Management Company, LLC Banco Santander, SA SAN 05964H105 9/15/2014 Increases in share capital relating to implementation of offering to acquire all securities Issuer 9/5/2014 For For representing the share capital of Banco Santander (Brasil) SA Extension of Deferred and Conditional Variable Renumeration Plan to certain employees and Issuer 9/5/2014 For For officers of Grupo Santander that performed their duties at Banco Santander (Brasil) SA Extension of 1st cycle of Performance Shares Plan to certain employees and officers of Grupo Issuer 9/5/2014 For For Santander that performed their duties at Banco Santander (Brasil) SA Plan for employees and officers of Grupo Santander that performed their duties at Banco Issuer 9/5/2014 For For Santander (Brasil) SA by means of delivery of shares of the Bank linked to performance Plans for employees and officers of Grupo Santancer that performed their duties at Banco Issuer 9/5/2014 For For Santander (Brasil) SA by means of options on shares of the Bank linked to performance Authorization to board of directors for the interpretation, correction, supplementation, im- Issuer 9/5/2014 For For plementation and development of resolutions adopted by the shareholders at the meeting Seadrill Ltd SDRL G7945E105 9/19/2014 Re-election of directors Issuer 9/15/2014 For For Re-appointment Pricewaterhousecoopers LLP as Auditor and to authorize directors to determine Issuer 9/15/2014 For For their renumeration Approve renumeration of Board of Directors of a total amount of fees not to exceed $1,500,000 Issuer 9/15/2014 For For for the year ended December 31, 2014 Ship Finance International LTD SFL G81075106 9/19/2014 Re-election of directors Issuer 9/15/2014 For For The "capital reduction" Issuer 9/15/2014 For For Subject to capital reduction taking effect, the amount of credit arising therefrom be credited to Issuer 9/15/2014 For For the contributed surplus account of the company Subject to capital reduction taking effect, all authorized but unissued shares of US$1.00 be Issuer 9/15/2014 For For cancelled and shares of US$.01 created to maintain share capital of company at US$125,000,000 Subject to capital reduction taking effect, the register of shareholders shall be amended such Issuer 9/15/2014 For For that the shares in issue be recorded as having a par value of US$0.01 Re-appointment Moore Stephens, PC as auditors and to authorize directors to determine their Issuer 9/15/2014 For For renumeration Approve renumeration of Board of Directors of a total amount of fees not to exceed Issuer 9/15/2014 For For US$550,000 for the year ending December 31, 2014 Western Asset Emerging Market Fd Inc EMD 95766E103 9/26/2014 Election of directors Issuer 9/24/2014 For For Western Asset Global High Income Fd Inc EHI 95766B109 9/26/2014 Election of directors Issuer 9/24/2014 For For Student Transportation Inc STB 86388A108 11/6/2014 Election of directors Issuer 10/30/2014 For For Re-appointment of Ernst & Young LLP as auditors and authorization for board to fix renumeration Issuer 10/30/2014 For For Stonemor Partners LP STON 86183Q100 11/13/2014 Ratify appointment of Deloitte & Touche LLP as independent auditor for fiscal year ending Issuer 11/10/2014 For For December 31, 2014 Approval of Stonemor Partners LP 2014 long term incentive plan Issuer 11/10/2014 For For Approval of adjournment of meeting to later date if there are not sufficient votes to approve Issuer 11/10/2014 For For the Stonemor Partners LP 2014 long term incentive plan Navios Maritime Partners LP NMM Y62267102 11/21/2014 Election of directors Issuer 11/10/2014 For For Ratify appointment of Pricewaterhousecoopers as independent accountants for fiscal year Issuer 11/10/2014 For For ending December 31, 2014 Northstar Realty Finance Corp NRF 66704R704 11/28/2014 Issuance of shares of common stock to stockholders and limited partners of Griffin-American Issuer 11/17/2014 For For Healthcare REIT II, Inc and Griffin-American Healthcare REIT II Holdings, LP pursuant to plan of merger dated August 5, 2014 To adjourn meeting to a later date if necessary to solicit additional proxies in favor of proposal Issuer 11/17/2014 For For to issue common stock pursuant to the merger agreement For For Prospect Capital Corporation PSEC 74348T102 12/5/2014 Election of director Issuer 11/17/2014 For For To authorize company with approval of Board of Directors to sell shares of common stock at price Issuer 11/17/2014 For For or prices below then current net asset value per share in one or more offerings Stone Harbor Emerging Markets Income Fd EDF 86164T107 2/20/2015 Election of directors Issuer 2/11/2015 For For Nexpoint Credit Strategies Fund NHF 65340G106 3/6/2015 To approve terms of the NXRT Advisory Agreement to be entered into among Nexpoint Issuer 2/25/2015 For For Residential Trust Inc, Nexpoint Residential Trust Operating Partnership LP and Nexpoint Real Estate Advisors, LP Fifth Street Finance Corp FSC 31678A103 3/18/2015 Election of directors Issuer 3/4/2015 For For Ratify appointment of Pricewaterhousecoopers as independent accountants for fiscal year Issuer 3/4/2015 For For ending September 30, 2015 Nuveen Preferred Income Oppt Fd JPC 67073B106 3/26/2015 Election of directors Issuer 3/25/2015 For For American Cap Mtg Invt Corp MTGE 02504A104 4/21/2015 Election of directors Issuer 4/14/2015 For For Ratification of appointment of Ernst & Young LLP as independent accountants for YE 12/31/2015 Issuer 4/14/2015 For For Starwood Property Trust Inc STWD 85571B105 4/21/2015 Election of directors Issuer 4/14/2015 For For To approve on advisory basis the company's executive compensation Issuer 4/14/2015 For For Ratify appointment of Deloitte & Touche LLP as independent accountants for YE 12/31/2015 Issuer 4/14/2015 For For Proposal regarding an independent Chairman of the Board of Directors Stockholder 4/14/2015 Against Against Apollo Commercial Real Estate Finance ARI 03762U105 4/28/2015 Election of directors Issuer 4/14/2015 For For Ratify appointment of Deloitte & Touche LLP as independent accountants for 2015 fiscal year Issuer 4/14/2015 For For Approval on advisory basis of compensation of company's named executive officers Issuer 4/14/2015 For For Vote on an advisory basis on proposal regarding majority voting in uncontested elections of Stockholder 4/14/2015 Against Against directors, if properly presented at the annual meeting Ares Capital Corporation ARCC 04010L103 4/29/2015 To authorize company with approval of Board of Directors to sell or issue shares of common stock Issuer 4/14/2015 For For at price below its then current net asset value per share Invesco Mortgage Capital Inc IVR 46131B100 5/6/2015 Election of directors Issuer 5/4/2015 For For Advisory vote to approve company's 2014 executive compensation Issuer 5/4/2015 For For Appointment of Grant Thornton LLP as independent registered accounting firm Issuer 5/4/2015 For For Whitestone REIT WSR 5/11/2015 Election of directors Issuer 5/4/2015 For For Ratification of selection of Pannell Kerr Forster of Texas PC as independent accountants for fiscal Issuer 5/4/2015 For For year ending December 31, 2015 Recommendation to change voting standard for trustee elections if properly presented at meeting Shareholder 5/4/2015 Against Against EPR Properties EPR 26884U109 5/13/2015 Election of directors Issuer 5/4/2015 For For Approval on non-binding advisory basis of compensation of company's named executive officers Issuer 5/4/2015 For For Ratify appointment of KPMG LLP as independent accounting firm for 2015 Issuer 5/4/2015 For For Frontier Communications Corp FTR 35906A108 5/13/2015 Election of directors Issuer 5/4/2015 For For Consider and vote on advisory proposal on executive compensation Issuer 5/4/2015 For For Ratify selection of KPMG LLP as independent accounting firm for 2015 Issuer 5/4/2015 For For Avenue Income Credit Strategies Fund ACP 05358E106 5/14/2015 Election of director Issuer 5/4/2015 For For Senior Housing Properties Trust SNH 81721M109 5/19/2015 Election of trustee (for independent trustee in Group I) Issuer 5/4/2015 For For Election of trustee (for managing trustee in Group I) Issuer 5/4/2015 For For Advisory vote to approve named executive officer compensation Issuer 5/4/2015 For For Ratification of appointment of Ernst & Young LLP as independent auditors for 2015 fiscal year Issuer 5/4/2015 For For Capstead Mortgage Corporation CMO 14067E506 5/27/2015 Election of directors Issuer 5/4/2015 For For Conduct advisory (nonbinding) vote to approve 2014 named executive officers' compensation Issuer 5/4/2015 For For Ratify appointment of Ernst & Young LLP as accounting firm fiscal year ending December 31, 2015 Issuer 5/4/2015 For For Northstar Realty Finance Corp NRF 66704R704 5/27/2015 Election of directors Issuer 5/4/2015 For For Adoption on non-binding advisory basis of named executive officer compensation Issuer 5/4/2015 For For Ratify appointment of Grant Thornton LLP as independent accountants for fiscal year ending Issuer 5/4/2015 For For December 31, 2015 New Residential Investment Corp NRZ 64828T201 5/28/2015 Election of directors Issuer 5/4/2015 For For Ratify appointment of Ernst & Young LLP as independent accounting firm for fiscal year 2015 Issuer 5/4/2015 For For Hospitality Properties Trust HPT 44106M102 6/1/2015 Election of independent trustee in Group II Issuer 5/20/2015 For For Election of managing trustee in Group II Issuer 5/20/2015 For For Approval of proposal requiring shareholder ratification of any election by company to be subject Issuer 5/20/2015 For For to Maryland unsolicited takeovers act Advisory vote to approve named executive officer compensation Issuer 5/20/2015 For For Ratify appointment of Ernst & Young LLP as independent auditors for 2015 fiscal year Issuer 5/20/2015 For For Vanguard Natural Resources LLC VNR 92205F106 6/4/2015 Election of directors Issuer 5/20/2015 For For Ratify appointment of BDO USA, LLP as independent accounting firm for 2015 Issuer 5/20/2015 For For Nexpoint Credit Strategies Fund NHF 65340G106 6/5/2015 Election of class III trustees Issuer 6/3/2015 For For Item 1. Proxy Voting Record. LoCorr Multi-Strategy Fund Proxy Voting Record for the period from July 1, 2014 through June 30, 2015: LoCorr Multi-Strategy Fund Sub-Adviser:Billings Capital Management, LLC Proxy Voting for LMUIX through June 30, 2015: Exchange Shareholder Who Proposed How the For or Against Security Name Ticker Cusip Meeting Date Matter Voted On matter Vote Cast On Fund Voted Management Nexstar Broadcasting Group, Inc NXST 65336K103 6/11/2015 ELECTION OF DIRECTORS Issuer 5/20/2015 For all nominees For TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT Issuer 5/20/2015 For For REGISTERED PUBLIC ACCOUNTING FIRM FOR THEFISCAL YEAR ENDING DECEMBER 31, 2015. APPROVAL, BY NON-BINDING VOTE, OF EXECUTIVE COMPENSATION. Issuer 5/20/2015 For For TO APPROVE THE 2015 LONG-TERM EQUITY INCENTIVE PLAN. Issuer 5/20/2015 For For LoCorr Multi-Strategy Fund Sub-Adviser:Trust & Fiduciary Management Services, Inc. Proxy Voting for LMUIX through June 30, 2015: Exchange Shareholder Who Proposed How the For or Against Security Name Ticker Cusip Meeting Date Matter Voted On matter Vote Cast On Fund Voted Management Nexpoint Credit Strategies Fund NHF 65340G106 6/5/2015 Election of class III trustees Issuer 6/3/2015 For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) LoCorr Investment Trust By (Signature and Title)/s/Kevin Kinzie Kevin Kinzie, President Date August 14, 2015
